 



Exhibit 10.1
JOINDER AND SUPPLEMENT
     Reference is made to that certain Restated Credit Agreement dated as of
November 19, 2004, as amended by First Amendment to Restated Credit Agreement
dated as of April 20, 2005, Second Amendment to Restated Credit Agreement dated
as of May 20, 2005, Third Amendment to Restated Credit Agreement dated as of
November 4, 2005 and Fourth Amendment to Restated Credit Agreement dated as of
November 16, 2006 (as amended, the “Credit Agreement”) by and among Plains
Marketing, L.P. (“Borrower”), Bank of America, N.A., as Administrative Agent and
the Lenders party thereto. Terms defined in the Credit Agreement are used herein
with the same meaning.
     WHEREAS, pursuant to Section 2.1(e) of the Credit Agreement, Borrower may
with the prior approval of the Administrative Agent, not to be unreasonably
withheld, cause from time to time an increase in the Maximum Facility Amount by
(a) adding to the Credit Agreement one or more additional Lenders and/or
(b) allowing one or more existing Lenders to increase their portion of the
Maximum Facility Amount; and
     WHEREAS, Borrower has proposed, and Administrative Agent has approved, that
ING Capital LLC and Mizuho Corporate Bank, Ltd. (each a “New Lender”) become
Lenders under the Credit Agreement, and that the other Lenders party hereto
increase their Percentage Share of the Maximum Facility Amount, resulting in an
aggregate Maximum Facility Amount under the Credit Agreement of $1,200,000,000
as of the date hereof; and
     WHEREAS, the New Lenders desire to become Lenders under the Credit
Agreement and provide a portion of the Maximum Facility Amount, and the other
Lenders party hereto desire to increase their Percentage Share of the Maximum
Facility Amount;
     Accordingly:
     1. Each New Lender hereby agrees to become a Lender under the Credit
Agreement and effective as of June 20, 2007 provide a Percentage Share of the
Maximum Facility Amount as follows:

          Percentage Share of New Lender   Maximum Facility Amount
ING Capital LLC
  $50,000,000
Mizuho Corporate Bank, Ltd.
  $45,000,000

     2. Each New Lender (i) confirms that it has received a copy of the Credit
Agreement, together with copies of the financial statements referred to in
Section 6.2 thereof and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Joinder and Supplement; (ii) agrees that it will, independently and without
reliance upon Administrative Agent or any other Lender and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Credit
Agreement; (iii) appoints and authorizes Administrative Agent to take such
action as agent on its behalf and to exercise such

1



--------------------------------------------------------------------------------



 



powers and discretion under the Credit Agreement as are delegated to
Administrative Agent by the terms thereof, together with such powers and
discretion as are reasonably incidental thereto; (iv) agrees that it will
perform in accordance with their terms all of the obligations that by the terms
of the Credit Agreement are required to be performed by it as a Lender;
(v) attaches any U.S. Internal Revenue Service or other forms required under
Section 10.5, and (vi) attaches an Administrative Questionnaire with respect to
such New Lender.
     3. Each existing Lender a party hereto hereby agrees effective as of
June 20, 2007 to increase its Percentage Share of the Maximum Facility Amount as
follows:

                  Existing Percentage       New Percentage     Share of Maximum
      Share of Maximum Lender   Facility Amount   Increase   Facility Amount
BNP Paribas
  $175,000,000.00   $20,000,000   $195,000,000.00
Fortis Capital Corp.
  $170,000,000.00   $25,000,000   $195,000,000.00
Societe Generale
  $100,000,000.00   $20,000,000   $120,000,000.00
JPMorgan Chase Bank
  $75,000,000.00   $20,000,000   $95,000,000.00
Commerzbank AG, New York
  $55,000,000.00   $20,000,000   $75,000,000.00
and Grand Cayman Branches
           

     4. Following the execution of this Joinder and Supplement, it will be
delivered to Administrative Agent for acceptance and recording. The effective
date for this Joinder and Supplement (the “Effective Date”) shall be the date
hereof, and upon such effectiveness each New Lender shall be a Lender under the
Credit Agreement and, to the extent provided herein and in the Credit Agreement,
have the rights and obligations of a Lender thereunder, the Percentage Share of
the Maximum Facility Amount of each other Lender a party hereto shall be
increased as set forth herein, and the Percentage Shares of the Maximum Facility
Amount and Percentage Shares of each Lender shall be as set forth on Schedule II
attached hereto.
     5. Each New Lender hereby approves the following Financing Requests, and
each other Lender party hereto hereby confirms that it has previously approved
such Financing Requests, which specify a funding date of June 20, 2007 (except
as to the Financing Request in clause (b) below, which is to be funded in
July 2007), and each New Lender and each other Lender party hereto hereby agrees
that such approval shall apply with respect to its portion of the Maximum
Facility Amount agreed to hereby:

  (a)   Financing Request-Initial dated May 1, 2007 with respect to a Delivery
Month of June, 2007 and an Initial Financing Request of $677,300,000 and related
Financing Request-Final dated June 5, 2007 with Final Financing Request of
$693,800,000.     (b)   Financing Request-Initial dated June 5, 2007 with
respect to a Delivery Month of July, 2007 and an Initial Financing Request of
$761,200,000.     (c)   Special Financing Request 2007 #10.2 dated June 5, 2007
totaling $7,000,000.     (d)   Special Financing Request 2007 #11.2 dated
June 5, 2007 totaling $28,000,000.     (e)   Special Financing Request 2007
#12.2 dated June 5, 2007 totaling $59,700,000.     (f)   Special Financing
Request 2007 #13.2 dated June 5, 2007 totaling $22,700,000.

2



--------------------------------------------------------------------------------



 



  (g)   Special Financing Request 2007 #14.2 dated June 5, 2007 totaling
$26,700,000.     (h)   Special Financing Request 2007 #15.1 dated June 5, 2007
totaling $29,900,000.     (i)   Special Financing Request 2007 #16.1 dated
June 5, 2007 totaling $19,800,000.

     6. This Joinder and Supplement shall be governed by, and construed in
accordance with, the Laws of the State of New York.
     7. This Joinder and Supplement may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

3



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, each New Lender and each other Lender a party hereto
has caused this Agreement to be executed by its officers thereunto duly
authorized as of the date specified thereon.

            ING CAPITAL LLC, a New Lender
      By:   /s/ Cheryl Labelle         Name:   Cheryl Labelle        Title:  
Managing Director     

            MIZUHO CORPORATE BANK, LTD.,
a New Lender
      By:   /s/ Raymond Ventura         Name:   Raymond Ventura        Title:  
Deputy General Manager     

            BNP PARIBAS, Lender
      By:   /s/ Edward K. Chin         Name:   Edward K. Chin        Title:  
Managing Director     

                  By:   /s/ Jordan Nenoff         Name:   Jordan Nenoff       
Title:   Director     

            FORTIS CAPITAL CORP., Lender
      By:   /s/ Chad Clark         Name:   Chad Clark        Title:   Sr. Vice
President     

                  By:   /s/ Irene C. Rummel         Name:   Irene C. Rummel     
  Title:   Senior Vice President     

4



--------------------------------------------------------------------------------



 



            SOCIETE GENERALE, Lender
      By:   /s/ Chung-Taek Oh         Name:   Chung-Taek Oh        Title:   Vice
President     

                  By:   /s/ Barbara Paulsen         Name:   Barbara Paulsen     
  Title:   Managing Director     

            JPMORGAN CHASE BANK, N.A., Lender
      By:   /s/ Tara Narasiman         Name:   Tara Narasiman        Title:  
Associate     

            COMMERZBANK AG, NEW YORK AND GRAND CAYMAN BRANCHES, Lender
      By:   /s/ Andrew Campbell         Name:   Andrew Campbell        Title:  
Senior Vice President     

                  By:   /s/ Barbara Stacks         Name:   Barbara Stacks       
Title:   Assistant Vice President     

5



--------------------------------------------------------------------------------



 



Accepted this 15th day of June, 2007
BANK OF AMERICA, N.A., Administrative Agent

         
By:
  /s/ Christen A. Lacey    
 
       
 
  Christen A. Lacey, Principal    

     Plains Marketing hereby approves (i) each of ING Capital LLC and Mizuho
Corporate Bank, Ltd. as new Lenders and (ii) the increased Percentage Shares of
the Maximum Facility Amount for each of BNP Paribas, Fortis Capital Corp.,
Societe Generale, JPMorgan Chase Bank and Commerzbank AG, New York and Grand
Cayman Branches, as of this ___day of June, 2007, and agrees to pay to
Administrative Agent for the account of such Lenders the following fees:

          Lender   Fee
ING Capital LLC
  $ 5,000.00  
Mizuho Corporate Bank, Ltd.
  $ 4,500.00  
BNP Paribas
  $ 2,000.00  
Fortis Capital Corp.
  $ 2,500.00  
Societe Generale
  $ 2,000.00  
JPMorgan Chase Bank
  $ 2,000.00  
Commerzbank AG, New York
  $ 2,000.00  
and Grand Cayman Branches
       

     Plains Marketing hereby represents and warrants that no Event of Default
has occurred which is continuing.

          PLAINS MARKETING, L.P.    
 
       
By:
  Plains Marketing GP, Inc., General Partner    
 
       
 
       
By:
  /s/ Al Swanson
 
Al Swanson, Vice President and Treasurer    

6



--------------------------------------------------------------------------------



 



SCHEDULE II
LENDER SCHEDULE

                      Percentage Share of             Maximum Facility    
Percentage   Lender   Amount     Share1  
Bank of America, N.A.
  $ 110,000,000.00       9.166667 %
BNP Paribas
  $ 195,000,000.00       16.250000 %
Fortis Capital Corp.
  $ 195,000,000.00       16.250000 %
Societe Generale
  $ 120,000,000.00       10.000000 %
Wachovia Bank, National Association
  $ 75,000,000.00       6.250000 %
JPMorgan Chase Bank, N.A.
  $ 95,000,000.00       7.916667 %
Commerzbank AG, New York and Grand Cayman Branches
  $ 75,000,000.00       6.250000 %
The Bank of Nova Scotia
  $ 100,000,000.00       8.333333 %
SunTrust Bank
  $ 55,000,000.00       4.583333 %
Bank of Scotland
  $ 15,000,000.00       1.250000 %
Wells Fargo Bank, N.A.
  $ 35,000,000.00       2.916667 %
DnB NOR Bank ASA
  $ 35,000,000.00       2.916667 %
ING Capital LLC
  $ 50,000,000.00       4.166667 %
Mizuho Corporate Bank, Ltd.
  $ 45,000,000.00       3.750000 %  
TOTALS
  $ 1,200,000,000.00       100.000000 %

1Rounded to six decimal places

7